                           IN THE UNITED STATES DISTRICT COURT            !In
                          FOR THE WESTERN DISTRICT OF WISCONSIN


JOHN VEYSEY,                                                                1	.20
     Petitioner,                                                 ,
                                                         Case No:. 16-dV-299-wmc

V.
LOUIS WILLIAMS, II, Warden,
Federal Correctional Institution-Oxford,
     Respondent.



                                    NOTICE OF APPEAL



     PLEASE TAKE NOTICE that the above petitioner appeals to the United States Court

of Appeals for the Seventh Circuit from the order entered October/30/2018 (received

11/08/2018), denying petitioner's petition for writ of habeas corpus brought

 pursuant under 28 U.S.C. §2241.




Date: November 19, 2018



                                                         Johtty.sy
                                                        Pro ;Se
                                                        Reg; No.: 10507-424
                                                        Oxyord FCI
                                                    lk Pi O. Box 1000
                                                      \-0Cford, WI 53952
